NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: INGLEWOOD WOMAN’S CLUB,                  No. 17-60053
INC.,
                                                BAP No. 16-1084
             Debtor.
______________________________
                                                MEMORANDUM*
MARLENE FEARING,

                Appellant.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Jury, Lafferty, and Brand, Bankruptcy Judges, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Marlene Fearing appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s order dismissing the

Inglewood Woman’s Club, Inc.’s Chapter 11 bankruptcy petition. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

      The bankruptcy court properly denied Fearing’s motion to compel the

bankruptcy court to initiate a criminal investigation because the bankruptcy court

lacked the authority to do so. See 28 U.S.C. §§ 157, 1334(b); Gruntz v. County of

Los Angeles (In re Gruntz), 202 F.3d 1074, 1085 (9th Cir. 2000) (recognizing that

bankruptcy jurisdiction is limited to civil proceedings).

      We reject as without merit Fearing’s contentions that the BAP misconstrued

the scope of appeal and that the bankruptcy court and BAP violated due process.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                  17-60053